Citation Nr: 1529276	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-09 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to November 1984. 

This matter came before the Board of  Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in June 2009.  In December 2009 and May 2012, the Board remanded this appeal for further development. 

In a July 2014 decision, the Board denied service connection for carpal tunnel syndrome of the right wrist as well as denying an initial compensable evaluation for service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court) as to the issue of service connection for carpal tunnel syndrome of the right wrist, only, expressly indicating that the higher rating issue was abandoned.  Pursuant to a Joint Motion for Partial Remand (JMR), the Court vacated the Board's July 2014 decision as to the issue of service connection for carpal tunnel syndrome of the right wrist and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Board had previously remanded the case in May 2012 following a February 2010 VA medical opinion which was found insufficient to rate the claim  because it did not offer any reasoned basis for the opinion that the Veteran's carpal tunnel syndrome was not aggravated by his right wrist disability, stating that these two disabilities are "two separate disabilities."  Upon remand, a medical examination was conducted and a medical addendum opinion was obtained in June 2012.  However, the JMR indicated that the opinion was essentially the same as the prior medical opinion which had previously been deemed by the Board to be insufficient.  Thus, the JMR stated that the Board failed to provide clear rationale for how the opinion complied with the Board's May 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination with opinion by another VA examiner in order to comply with the May 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination by an examiner who has not yet examined him to determine the etiology of his right wrist carpal tunnel syndrome.  The record must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current right wrist carpal tunnel syndrome and/or right wrist neurological impairment had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this assessment, consider the Veteran's fracture and surgery to the right wrist in service and lay statements regarding complaints of tingling, numbness, and weakness in the right hand as early as the 1990s, in addition to his post-service employment with the USPS.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current right wrist carpal tunnel syndrome and/or right wrist neurological impairment was caused by the Veteran's service-connected residuals of post-surgery nonunion scaphoid bone fracture of the right wrist. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current right wrist carpal tunnel syndrome and/or right wrist neurological impairment was aggravated by the Veteran's service-connected residuals of post-surgery nonunion scaphoid bone fracture of the right wrist.  If so, please state, to the extent possible, the baseline level of severity of the right wrist carpal tunnel syndrome and/or right wrist neurological impairment before the onset of aggravation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

